DETAILED ACTION
Acknowledgments
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final action for the application 17324366 filed on 06/24/2022.
Claims 1, 11 and 16 are amended
Claims 1 – 20 currently pending and have been examined.
  
Response to Arguments
Response to 101
Applicants arguments regarding 101 is not persuasive.
Examiner states that the claims are still directed to an abstract idea and the applicants amended claim limitations “presenting an optimized offer to targeted users causing the subsequent offer to be presented to users in the given personal segment” is not persuasive. The amendment is still directed to an abstract idea.
The applicant cites Bascom as the method of the present claims goes beyond the general idea the applicant appears to analogize the claimed invention in the present application to the decision of Bascom in that the arrangement of components in the claim amount to significantly more.  Examiner respectfully disagrees.  The claims in the present application are not like the claims of Bascom.  Bascom was found to be patent eligible because the claims required an arguably inventive distribution of functionality within a network (installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each user).  In Bascom, the generic and conventional components, when combined, provided the “inventive concept” of installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each user, thus giving the filtering tool additional benefits (i.e. the claims of Bascom were found to be eligible in Step 2B). Here, the claims in the present application are not directed towards arrangement of a filtering tool, nor do the claims suggest a non-conventional and non-generic arrangement of components that would provide additional benefits.  The arrangement of the limitations in the claim of the present application do not suggest any additional benefits, nor does the arrangement require an arrangement that is non-conventional and non-generic. 

The examiner states that the applicant argues that “well -known “ is within patent eligibility analysis requires additional analysis. however, the examiner states that “Berkheimer” was not invoked and the examiner hasn’t stated that any elements of the claims are well known and conventional and therefore examiner is not required to provide additional analysis.

Response to 103
The examiner states that the applicants amended claim limitations require a new ground of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of generally identifying a pool of targeted users for an offer, segmenting the pool, determining weights with offers, tracking the offer to personal segments, transmitting and generating a subsequent offer for the given persona segment based on the plurality of updated weights, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, 11 and 16 includes the following limitations:
 identifying a pool of targeted users for a given offer characterized by a plurality of offer parameters; 
segmenting the pool of targeted users into a plurality of persona segments, each persona segment characterized by a plurality of activity parameters; 
determining a plurality of initial weights to apply to the respective plurality of offer parameters based on a given persona segment of the plurality of persona segments; 
generating a plurality of exploration weights based on the plurality of initial weights; 
generating a plurality of exploration offers based on the plurality of exploration weights by applying the plurality of exploration weights to the plurality of offer parameters; 
transmitting the plurality of exploration offers to a first subset of the given persona segment; 
transmitting the given offer to a second subset of the given persona segment; 
tracking a first plurality of activities of the first subset associated with the plurality of exploration offers; 
tracking a second plurality of activities of the second subset associated with the given offer; 
generating a plurality of updated weights by updating the plurality of initial weights based on the first plurality of activities and the second plurality of activities; and 
generating a subsequent offer for the given persona segment based on the plurality of updated weights, by applying the updated weights to the plurality of offer parameters;
cause the subsequent offer to be presented to users in the given persona segment.

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
non-transitory computer readable medium
processors;
These additional elements are not indicative of integration into a practical application because:
Regarding the non-transitory computer readable storage medium, and processor, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of the non-transitory computer readable storage medium, and processor are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of non-transitory computer readable storage medium, and processor are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of non-transitory computer readable storage medium, and processor are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites  identifying a pool of content items, the given offer applicable for a subset of the pool of content items; segmenting the pool of content items into a plurality of content item segments; and segmenting, based on the plurality of content item segments, targeted users of the given persona segment into a plurality of sub-segments of targeted users, and wherein the generated subsequent offer is for a sub-segment of the plurality of sub- segments of targeted users, which is merely describing data and further defining the abstract idea.
Claim 3 recites wherein the first subset and the second subset are segmented into the same content item segment, which is merely describing data and further defining the abstract idea.
Claim 4 recites wherein generating the given offer by, for each targeted user of the first subset, and for each candidate offer of a plurality of candidate offers: determining, based on a content item segment of the plurality of content item segments, a preferred content item of the candidate offer, the preferred content item associated with a qualification affinity score and a discounting affinity score; and calculating an offer score for the candidate offer based on a linear combination of the qualification affinity score, the discounting affinity score, and the plurality of initial weights, which is merely describing data and further defining the abstract idea.
Claim 5 recites wherein accessing a plurality of candidate offers from a database of historical offers, wherein each candidate offer is applicable for a plurality of content items, each content item of the plurality of content items associated with an item qualification affinity score and an item discounting affinity score; determining, for each candidate offer of the plurality of candidate offers, an offer score by: determining a representative qualification affinity score based on a plurality of item qualification affinity scores each greater than or equal to a threshold qualification affinity score; determining a representative discounting affinity score based on a plurality of item discounting affinity scores each greater than or equal to a threshold discounting affinity score; and calculating the offer score based on a linear combination of the representative qualification affinity score, the representative discounting affinity score, and the plurality of initial weights; and generating the given offer based on a candidate offer having the highest offer score of the plurality of offer scores of the plurality of candidate offers, which is merely describing data and further defining the abstract idea.
Claim 6  wherein generating the first subset and the second subset by: comparing the size of the given persona segment against a threshold size; in response to determining that the size of the given persona segment is greater than or equal to the threshold size, splitting the given persona segment into the first subset and the second subset using simple random sampling; and in response to determining that the size of the given persona segment is less than the threshold size, splitting the given persona segment into the first subset and the second subset using stratified random sampling based on an activity parameter characterizing the given persona segment, which is merely describing data and further defining the abstract idea.
Claim 7 wherein the plurality of offer parameters include one or more of a qualification affinity, discounting affinity, average realized discount rate, or an average gross spending, which is merely describing data and further defining the abstract idea.
Claim 8 wherein generating the plurality of exploration offers comprises: determining a rank of candidate offers associated with the given persona segment; modifying the rank of the candidate offers associated with the given persona segment; and selecting the plurality of exploration offers from a subset of the candidate offers above a predetermined ranking in the modified rank, which is merely describing data and further defining the abstract idea.
Claim 9 wherein the plurality of initial weights are predetermined based on the given persona segment, which is merely describing data and further defining the abstract idea.
Claim 10 wherein the first plurality of activities are characterized by one or more of a frequency of visits to a location where the given offer may be redeemed, an amount spent at the location, a number of times the given offer is redeemed, or a visit to the location after the given offer has expired, which is merely describing data and further defining the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 7, 11 – 12, 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20140278918– Moran hereinafter as MORAN in further view of CN 102867265 A – Sheng et al. hereinafter as SHENG

Regarding Claim 1, 11 and 16:
MORAN discloses:
1. A method comprising: 
identifying a pool of targeted users for a given offer characterized by a plurality of offer parameters; (test promotions, para. 0045)
segmenting(segmenting, para. 0045) the pool of targeted users into a plurality of persona segments , each persona segment characterized by a plurality of activity parameters; (sub population based on buying behavior, para. 0045)
determining a plurality of initial weights to apply to the respective plurality of offer parameters based on a given persona segment of the plurality of persona segments;  (test promotion, para. 0045)
generating a plurality of exploration weights (weight, para. 0081)   based on the plurality of initial weights;(weight, para. 0081)  
generating a plurality of exploration offers based on the plurality of exploration weights; (degree of correlation based on promotional responses, para. 0082)
transmitting the plurality of exploration offers to a first subset of the given persona segment; (promotion testing  on sub populations, para. 0095)
transmitting the given offer to a second subset of the given persona segment; (promotion testing  on sub populations, para. 0095)
tracking a first plurality of activities of the first subset   associated with the plurality of exploration offers;  (iterating test promotions on sub populations to determine desired response from public, para. 0086)
tracking a second plurality of activities of the second subset associated with the given offer;  (variables, para. 0082)
generating a plurality of updated weights (iteratively, para. 0040) by updating the plurality of initial weights based on the first plurality of activities and the second plurality of activities; and (variables, para. 0082)
generating a subsequent offer for the given persona segment based on the plurality of updated weights.  (winning, para. 0083)

MORAN Does not explicitly disclose:
by applying the plurality of exploration weights to the plurality of offer parameters
by applying the updated weights to the plurality of offer parameters; and 
causing the subsequent offer to be presented to users in the given persona segment.

SHENG teaches:
by applying the plurality of exploration weights to the plurality of offer parameters  (weight, abstract)
by applying the updated weights to the plurality of offer parameters;(page 6 – 7)
causing the subsequent offer to be presented to users in the given persona segment.  (classification, page 10)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for MORAN’s method of determining relevant offers with weights to utilize SHENG’s method of applying weights to advertisements that cause offer to present to particular users within a segment as this would allow MORAN to improve advertisements based upon user behavior and parameters (page 2)

Regarding Claim 2, 12 and 17:
MORAN / SHENG discloses:
2. The method of claim 1, further comprising: 
identifying a pool of content items, the given offer applicable for a subset of the pool of content items; (test promotions for segments and sub population para. 0045 – 0047)
segmenting the pool of content items into a plurality of content item segments; (different test promotions, para. 0048)
segmenting, based on the plurality of content item segments, targeted users of the given persona segment into a plurality of sub-segments of targeted users, and wherein the generated subsequent offer is for a sub-segment of the plurality of sub- segments of targeted users.  (test promotions for segments and sub population para. 0045 – 0047)


Regarding Claim 3:
MORAN / SHENG discloses:
3. The method of claim 2,
wherein the first subset and the second subset are segmented into the same content item segment.  (content segments, para. 0095)

Regarding Claim 7:
MORAN / SHENG discloses:
7. The method of claim 1, 
wherein the plurality of offer parameters include one or more of a qualification affinity, discounting affinity, average realized discount rate, or an average gross spending.  (discount , promotion variable value, para. 0082)

Claims 4 – 6, 8 – 10, 13 – 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pubs 20140278918– Moran hereinafter as MORAN in further view of CN 102867265 A – Sheng et al. hereinafter as SHENG in view of US PG Pubs 20140330633 – moran et al hereinafter as MORAN2

Regarding Claim 4, 13 and 18:
MORAN / SHENG does not disclose the following elements, however MORAN2 discloses:
4. The method of claim 2, further comprising 
generating the given offer by, for each targeted user of the first subset, and for each candidate offer of a plurality of candidate offers: 
determining, based on a content item segment of the plurality of content item segments, a preferred content item of the candidate offer(preference based on segmentation population, para. 0053), the preferred content item associated with a qualification affinity score and a discounting affinity score; (Scores, para. 00134) 
calculating an offer score for the candidate offer based on a linear combination of the qualification affinity score(strong indication of interest, score, para. 0113), the discounting affinity score, and the plurality of initial weights.  (weights, para. 0113)

It would be obvious to one of ordinary skill in the art to Combine MORAN / SHENG’s method of optimizing promotions to include MORAN2’s method of determining offer score based on weights and affinity score such that MORAN would be able to improve the optimization of promotions that is cost effective and timely promotions to the public. (para. 0026)

Regarding Claim 5, 14 and 19:
MORAN / SHENG does not disclose the following elements, however MORAN2 discloses:
5. The method of claim 1, further comprising: 
accessing a plurality of candidate offers from a database of historical offers (historical performance data, para. 0132), wherein each candidate offer is applicable for a plurality of content items, each content item of the plurality of content items associated with an item qualification affinity(Strong interest, para. 0113) score and an item discounting affinity score; (score para. 0113)
determining, for each candidate offer of the plurality of candidate offers, an offer score by: determining a representative qualification affinity score based on a plurality of item qualification affinity scores each greater than or equal to a threshold qualification affinity score; (score para. 0113)
determining a representative discounting affinity score based on a plurality of item discounting affinity scores each greater than or equal to a threshold discounting affinity score; and 
calculating the offer score based on a linear combination of the representative qualification affinity (Strong interest, para. 0113) score, the representative discounting affinity (Strong interest, para. 0113, 0114)  score, and the plurality of initial weights; and (weights, para. 0013)
generating the given offer based on a candidate offer having the highest offer score of the plurality of offer scores(score para. 0113)
 of the plurality of candidate offers. (performance based on promotion objective , para. 0162)
It would be obvious to one of ordinary skill in the art to Combine MORAN / SHENG’s method of optimizing promotions to include MORAN2’s method of determining the candidate offers based on score and weights such that MORAN would be able to improve the optimization of promotions that is cost effective and timely promotions to the public. (para. 0026)


Regarding Claim 6:
MORAN / SHENG does not disclose the following elements, however MORAN2 discloses:
6. The method of claim 1, further comprising generating the first subset and the second subset by: 
comparing (correlation, para. 0099) the size of the given persona segment against a threshold size;
in response to determining that the size of the given persona segment is greater than or equal to the threshold size, splitting the given persona segment into the first subset and the second subset using simple random sampling; (random, para. 0062 and 0088) and - in response to determining that the size of the given persona segment is less than the threshold size(number of individuals, para. 0090) , splitting the given persona segment into the first subset and the second subset using stratified random (random, para. 0062) sampling based on an activity parameter characterizing the given persona segment.  (group, para. 0062)
It would be obvious to one of ordinary skill in the art to Combine MORAN / SHENG’s method of optimizing promotions to include MORAN2’s method of comparing segment to size and first and second subset for random sampling such that MORAN would be able to improve the optimization of promotions that is cost effective and timely promotions to the public. (para. 0026)

Regarding Claim 8, 15 and 20:
MORAN / SHENG does not disclose the following elements, however MORAN2 discloses:
8. The method of claim 1, wherein generating the plurality of exploration offers comprises: 
determining a rank of candidate offers associated with the given persona segment; (rank, para. 0162)
modifying the rank of the candidate offers associated with the given persona segment; and (iteratively, para. 0053)
selecting the plurality of exploration offers from a subset of the candidate offers above a predetermined ranking in the modified rank.  (rank offers based on performance, para. 0162)
It would be obvious to one of ordinary skill in the art to Combine MORAN / SHENG’s method of optimizing promotions to include MORAN2’s method of determining the candidate offers with respect to the offers such that MORAN would be able to improve the optimization of promotions that is cost effective and timely promotions to the public. (para. 0026)


Regarding Claim 9:
MORAN / SHENG does not disclose the following elements, however MORAN2 discloses:
9. The method of claim 1, 
wherein the plurality of initial weights are predetermined (predefined  criteria, para. 0061) based on the given persona segment.  (population, para. 0061)
It would be obvious to one of ordinary skill in the art to Combine MORAN’s method of optimizing promotions to include MORAN2’s method of plurality of initial weights based on segments such that MORAN would be able to improve the optimization of promotions that is cost effective and timely promotions to the public. (para. 0026)

Regarding Claim 10:
MORAN / SHENG does not disclose the following elements, however MORAN2 discloses:
10. The method of claim 1, 
wherein the first plurality of activities are characterized by one or more of a frequency of visits to a location where the given offer may be redeemed,(redeemable, para. 0080) an amount spent at the location,(traffic and time, para. 0074) a number of times the given offer is redeemed, or a visit to the location after the given offer has expired.   
It would be obvious to one of ordinary skill in the art to Combine MORAN / SHENG’s method of optimizing promotions to include MORAN2’s method of the plurality of activities based on the frequency of visits to location of offer redeemed such that MORAN would be able to improve the optimization of promotions that is cost effective and timely promotions to the public. (para. 0026)

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG pubs 20140136304 – Baluji
US Patent 10068261 – Barnes
US PG Pubs 20200356865 – D’Auria
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        



/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681